DETAILED ACTION

This action is in response to a correspondence filed on 12/11/2020.
Claim 5 is canceled.
Claims 1, 9, 10 and 11 are amended.
Claims 1-4 and 6-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive for at least the reasons below:
Applicant’s arguments:
In a document filed on 12/11/2020, the Applicant made some arguments in response to the rejection of claims 1, 9 and 11 as being unpatentable over Barrall, Lakshman, and Breternitz. More specifically, the Applicant argues that neither Barrall, Lakshman, nor Breternitz teaches nor suggests any of the newly introduced features in the amended claims, namely “identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container. In view of these alleged distinctions, the Applicant believes that the rejection of claims 1-4 and 6-18 is improper, and therefore concludes the claims are allowable over the prior art of record.

Examiner’s response:
The Applicant’s arguments have been carefully considered and reviewed, however, the Examiner respectfully disagrees with the Applicant’s assertions. More specifically, the Examiner . 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, 10 and 11, they recite the limitation “… other than a combination of the first server and the first switch corresponding to the first container” in lines 17-18. However, there is no previous mention of “a first switch” anywhere in the claims. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Additionally, regarding claims 1, 9, 10 and 11, they recite in line 17 the following limitation: “identifies the second container that correspond to a server and switch …”. However, it is unclear whether the term “a server” recited in line 17 refers to the same server as the one previously mentioned in line 4 which recites “when a first container generated on a first server …”, or a different instance of a server that performs the claimed function. Furthermore, the specification does not provide the metes and bounds to which this term will be properly ascertained by one of 


Claim Interpretation
Claims 1, 9, 10 and 11 recite “identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container”. However, in the response filed on 12/11/2020, the Applicant fails to point out or reference any section in the specification that support this definition of a container, whether it be the first container or the second container. In fact, thorough review of the specification suggests that a container is defined as an isolated environment being generated on a server (see [0035]: “The server 1 a is a physical machine in which a container (hereinafter, also referred to as a registration device) being an environment isolated from the server 1 a is generated”). Additionally, the specification suggests in Fig. 10 a system comprising a plurality of switches, wherein the switches are mounted on top of one or more racks containing a plurality of servers, and serve to connect the different servers on the network (see [0083-84]). Since the specification does not explain how the container “corresponds” to a server and a switch, then the Examiner shall rely on the broadest reasonable interpretation of the claim in light of the specification. Based on this analysis, the Examiner will therefore interpret this limitation such as each container is associated with a server and a network switch. This interpretation is applied to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrall et al. (US 20130290256) hereinafter Barrall in view of Lakshman et al. (US 20160004611) hereinafter Lakshman, in further view of Breternitz et al. (US 20140047341) hereinafter Breternitz.
Regarding claim 1, Barrall teaches a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising: 
when a first container generated on a first server is started up, generating related information indicates that the first container has been generated on the first server while referring to environmental information of the first server that is stored on the first server (see at least [0096-98]: when a virtual container is associated with a particular storage appliance upon its creation (i.e. started up), the central service sends relationship information (i.e. related information) to the storage appliance that allows the storage appliance to create a corresponding physical container in its storage medium and to replicate/synchronize the contents of the physical container with other storage appliances that are linked to the virtual container. Barrall also teaches [0099] that the relationship information includes among other things the identifier of the virtual container and identifying information for one or more storage appliances (i.e. environmental information) that link to the same virtual container. Barrall further teaches in [0138]: a primary web server handles all user registration and container designations (i.e. containers are generated on a first server)); and 
when causing a file system that retains topology information indicating connection relationships among a plurality of servers and network devices to perform registration processing of the first container (see at least [0072]: file system for 
However, Barrall fails to explicitly disclose a system wherein the file system:
determines whether a second container is present that has been generated on a second server different from the first server while referring to the topology information;
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container; 
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server.
In the same field of endeavor, Lakshman teaches an apparatus in accordance with the present invention for starting a container in a file system, the file system adapted to:
determines whether a second container is present that has been generated on a second server different from the first server while referring to the topology information (see at least [0106-107]: in step 416, the module determines which containers are present … and in step 424, a candidate computer node within the storage platform is selected  to hold a new replica of the lost container that respect the policies of the virtual disk that includes the lost container (i.e. referring to the topology information). For example, given the unique identifier of a lost container, the module then references metadata 862 to determine the relevant policies of that virtual disk that must be complied with … the candidate node must comply with the Replication policy and the Residence policy of virtual disk Avinash);
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container (see Fig. 10 step 424 and [108-109]: Lashkman suggests selecting another node based on the replication policies upon detecting a disk failure within the platform. Additionally, Lashkman further teaches in [0062] and [0108] that the replication policies may be a “rack aware” policy in which the candidate node must not be located in a rack where the remaining two replicas are located (i.e. storing replicas in a candidate node in rack other than the combination of the first server and the first switch). In [0062], Lakshman further defines the rack as being made of one or more servers and a network switch built on top of the rack used to route information between the various computer servers. Therefore, the limitation is taught);
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server (see at least [0108-109]: Once another computer node has been selected (after reviewing any number of candidate 
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to incorporate the teachings of Lakshman suggesting a file system adapted to store a copy of data stored in a first container in a second container detected in the system to inhibit the copy of data being generated in a container of the first server to the storage appliance system of Barrall. Incorporating rack awareness technology as suggested in Lakshman into the system of Barrall would present several advantages, namely preventing data loss against rack failure, minimize the cost of write and maximize the read speed, and facilitate faster replication operations by maximizing network bandwidth and lower latency. 
However, the combination of Lakshman in view of Barrall does not explicitly teach a computing system wherein:
the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information.
In the same field of endeavor, Breternitz teaches a computing system in accordance with the present invention, the computing system wherein:
the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information (see [0091]: control server 12 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Breternitz suggesting transmitting, by the server, information indicating the storage position of the environmental information on the first server to the first container into the system of Barrall-Lakshman. The motivation for such combination would have been to allow for the automated selection of suitable container(s) for executing workloads based on the desired network topology, a desired network performance, and/or providing redundancy to the system.

As for claim 2, Barrall in view of Lakshman, in further view of Breternitz applied as disclosed in claim 1 examined above. Barrall further teaches a system wherein, when the file system has received information indicating that the first container has been generated on the first server from the first container, the file system performs generation of the topology information while referring to the received information (see at least [0099]: When two or more storage appliances are linked to a particular virtual container, the storage appliances automatically and autonomously replicate/synchronize the contents of the corresponding physical containers based on relationship information provided to the storage appliances by the central service).

As for claim 3, Barrall in view of Lakshman, in further view of Breternitz is applied as disclosed in claim 1 examined above. Barrall further teaches a system wherein the first server:
in the generating the related information, refers to the environmental information in accordance with the information indicating the storage position (see at least [0207]: User1 may select User2's storage appliance based on information 

As for claim 4, Barrall in view of Lakshman, in further view of Breternitz teaches the limitations of claim 1 as examined above. Barrall further teaches a system in accordance with the present invention wherein in the causing the topology information to be updated, the file system is caused to retain the topology information with identification information of the first container and identification information of the first server registered in a manner associated with each other (See at least Fig. 13 box 1303 and [0136]: delivering device-container relationship data to the file server devices; Fig. 14 box 1404: Process 1404 includes using the central service process to update device-container relationship data at the at least one storage appliance of the receiving user).

As for claim 6, Barrall in view of Lakshman, in further view of Breternitz is applied as disclosed in claim 1 examined above. The combination of Barrall and teaches a system wherein, in the causing the topology information to be updated, the file system is caused to retain the topology information with identification information of the first container, identification information of the first server, and identification information of a first network device registered in a manner associated with each other (see [0081]: Table 1 which shows association between a registered user RU1 with storage appliance SA1 (i.e. server identification) and a created virtual container VC3 (i.e. identification information of the container). 

As for claim 7, Barrall in view of Lakshman, in further view of Breternitz teaches the limitations of claim 6 examined above. Furthermore, Barrall teaches a system wherein the first 

As for claim 8, Barrall in view of Lakshman, in further view of Breternitz is applied as disclosed in claim 6 examined above. Lakshman further teaches a system in accordance with the present invention, wherein the file system:
determines whether a third container is present that has been generated on a third server corresponding to a second network device different from the first network device associated with the first server while referring to the topology information (see at least [0106-107]: in step 416, the module determines which containers are present … and in step 424, a candidate computer node within the storage platform is selected  to hold a new replica of the lost container that respect the policies of the virtual disk that includes the lost container (i.e. referring to the topology information)); and 
upon determining that the third container is present, stores a copy of data stored in the container in the third container (see at least [0108-109]: Once another computer node has been selected (after reviewing any number of candidate nodes) that respects the policies of the virtual disk to which the lost container belongs, then in step 428 the lost container is copied from one of its remaining replicas onto the selected node. Lashkman further teaches in [0062] and [0108] that if the replication policy is “rack aware”, this means that more than one replica may not be stored on the same rack within a particular data center … Choosing the rack aware policy then, requires that no more than one replica of a particular virtual disk be stored on a single rack. That is, rack awareness in this scenario, as known in the art, prevent more than one replica being stored on the same rack).

As for claim 9, Barrall teaches an apparatus comprising:
A memory; and 
A processor coupled to the memory and configured to:
when a first container generated on a first server is started up, generate related information indicating that the first container has been generated on the first server while referring to environmental information of the first server that is stored on the first server (see at least [0096-98]: when a virtual container is associated with a particular storage appliance upon its creation (i.e. started up), the central service sends relationship information (i.e. related information) to the storage appliance that allows the storage appliance to create a corresponding physical container in its storage medium and to replicate/synchronize the contents of the physical container with other storage appliances that are linked to the virtual container. Barrall also teaches [0099] that the relationship information includes among other things the identifier of the virtual container and identifying information for one or more storage appliances that link to the same virtual container. Barrall further teaches in [0138]: a primary web server handles all user registration and container designations (i.e. containers are generated on a first server)), and 
when causing a file system that retains topology information indicating connection relationships among a plurality of servers and network devices to perform registration processing of the first container (see at least [0072]: file system for organizing data stored on a set of storage devices; [0081]: Table 1; [00136]: the file system in this embodiment has a plurality of dedicated storage appliances (e.g. file server devices) coupled to the internet … storing in the database system a set of relationships, established by the users, among the registered storage appliances and the container designations), causing, based on the related 
However, Barrall fails to explicitly disclose a system wherein the file system:
determines whether a second container is present that has been generated on a second server different from the first server while referring to the topology information;
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container;
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server.
In the same field of endeavor, Lakshman teaches an apparatus in accordance with the present invention for starting a container in a file system, the file system adapted to:
determines whether a second container is present that has been generated on a second server different from the first server while referring to the topology information (see at least [0106-107]: in step 416, the module determines which containers are present … and in step 424, a candidate computer node within the 
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container (see Fig. 10 step 424 and [108-109]: Lashkman suggests selecting another node based on the replication policies upon detecting a disk failure within the platform. Additionally, Lashkman further teaches in [0062] and [0108] that the replication policies may be a “rack aware” policy in which the candidate node must not be located in a rack where the remaining two replicas are located (i.e. storing replicas in a candidate node in rack other than the combination of the first server and the first switch). In [0062], Lakshman further defines the rack as being made of one or more servers and a network switch built on top of the rack used to route information between the various computer servers. Therefore, the limitation is taught);
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server (see at least [0108-109]: Once another computer node has been selected (after reviewing any number of candidate nodes) that respects the policies of the virtual disk to which the lost container belongs, then in step 428 the lost container is copied from one of its remaining replicas onto the selected node. Lashkman further teaches in [0062] and [0108] that if the replication policy is “rack aware”, this means that more than one replica 
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to incorporate the teachings of Lakshman suggesting a file system adapted to store a copy of data stored in a first container in a second container detected in the system to inhibit the copy of data being generated in a container of the first server to the storage appliance system of Barrall. Incorporating rack awareness technology as suggested in Lakshman into the system of Barrall would present several advantages, namely preventing data loss against rack failure, minimize the cost of write and maximize the read speed, and facilitate faster replication operations by maximizing network bandwidth and lower latency. 
However, the combination of Lakshman in view of Barrall does not explicitly teach a computing system wherein:
the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information.
In the same field of endeavor, Breternitz teaches a computing system in accordance with the present invention, the computing system wherein:
the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information (see [0091]: control server 12 sends a pointer or other identifier to each node 16 of node cluster 14 that identifies the location in memory 90 (i.e. storage position) of each of each image file 92, 94, 96, wherein each node operates a workload container module as illustrated in Fig. 2 and [017]).



As for claim 10, Barrall teaches a method comprising:
when a first container generated on a first server is started up, generating related information indicating that the first container has been generated on the first server while referring to environmental information of the first server that is stored on the first server (see at least [0096-98]: when a virtual container is associated with a particular storage appliance upon its creation (i.e. started up), the central service sends relationship information (i.e. related information) to the storage appliance that allows the storage appliance to create a corresponding physical container in its storage medium and to replicate/synchronize the contents of the physical container with other storage appliances that are linked to the virtual container. Barrall also teaches [0099] that the relationship information includes among other things the identifier of the virtual container and identifying information for one or more storage appliances that link to the same virtual container. Barrall further teaches in [0138]: a primary web server handles all user registration and container designations (i.e. containers are generated on a first server)); and 
when causing a file system that retains topology information indicating connection relationships among a plurality of servers and network devices to perform 
However, Barrall fails to explicitly disclose a system wherein the file system:
determines whether a second container is present that has been generated on a second server different from the first server while referring to the topology information;
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container;
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server.

determining whether a second container is present that has been generated on a second server different from the first server while referring to the topology information (see at least [0106-107]: in step 416, the module determines which containers are present … and in step 424, a candidate computer node within the storage platform is selected  to hold a new replica of the lost container that respect the policies of the virtual disk that includes the lost container (i.e. referring to the topology information). For example, given the unique identifier of a lost container, the module then references metadata 862 to determine the relevant policies of that virtual disk that must be complied with … the candidate node must comply with the Replication policy and the Residence policy of virtual disk Avinash);
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container (see Fig. 10 step 424 and [108-109]: Lashkman suggests selecting another node based on the replication policies upon detecting a disk failure within the platform. Additionally, Lashkman further teaches in [0062] and [0108] that the replication policies may be a “rack aware” policy in which the candidate node must not be located in a rack where the remaining two replicas are located (i.e. storing replicas in a candidate node in rack other than the combination of the first server and the first switch). In [0062], Lakshman further defines the rack as being made of one or more servers and a network switch built on top of the rack used to route information between the various computer servers. Therefore, the limitation is taught);
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server (see at least [0108-109]: Once another computer node has been selected (after reviewing any number of candidate nodes) that respects the policies of the virtual disk to which the lost container belongs, then in step 428 the lost container is copied from one of its remaining replicas onto the selected node. Lashkman further teaches in [0062] and [0108] that if the replication policy is “rack aware”, this means that more than one replica may not be stored on the same rack within a particular data center … Choosing the rack aware policy then, requires that no more than one replica of a particular virtual disk be stored on a single rack. That is, rack awareness in this scenario, as known in the art, prevent more than one replica being stored on the same rack).  
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to incorporate the teachings of Lakshman suggesting a file system adapted to store a copy of data stored in a first container in a second container detected in the system to inhibit the copy of data being generated in a container of the first server to the storage appliance system of Barrall. Incorporating rack awareness technology as suggested in Lakshman into the system of Barrall would present several advantages, namely preventing data loss against rack failure, minimize the cost of write and maximize the read speed, and facilitate faster replication operations by maximizing network bandwidth and lower latency. 
However, the combination of Lakshman in view of Barrall does not explicitly teach a method wherein:
the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information.

the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information (see [0091]: control server 12 sends a pointer or other identifier to each node 16 of node cluster 14 that identifies the location in memory 90 (i.e. storage position) of each of each image file 92, 94, 96, wherein each node operates a workload container module as illustrated in Fig. 2 and [017]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Breternitz suggesting transmitting, by the server, information indicating the storage position of the environmental information on the first server to the first container into the method of Barrall-Lakshman. The motivation for such combination would have been to allow for the automated selection of suitable container(s) for executing workloads based on the desired network topology, a desired network performance, and/or providing redundancy to the system.


As far as claim 11, Barrall teaches a method of container registration comprising:
determining whether a startup of a first container has started (see at least [0096-97]: associating a virtual container with a particular storage appliance; Fig. 14 steps 1401-1402 and [0137]: receiving an instruction to add selected container of sending user to receiving user’s set of container designations and adding the selected container to the receiving user’s set of containers); 
referring to environmental information stored on a first server on which the first container has been generated (see at least [0097]: creating in the storage medium 
generating related information indicating that the first container has been generated on the first server (see least [0096-97]: the central service sends relationship information (i.e. related information) to the storage appliance that allows the storage appliance to create a corresponding physical container in its storage medium and to replicate/synchronize the contents of the physical container with other storage appliances that are linked to the virtual container); 
generating topology information regarding the first server and the first container (see Fig. 14 and [0137]: at step 1403, receiving from the receiving user data defining a relation between the selected container and at least one file server device of the receiving user);
registering the first container with a file system (see at least Fig. 13 and [0136]: establishing for each registered user a user account, set of registered file server devices, and set of container designations); and 
updating the topology information to enable the file system to associate the server and the first container generated on the first server (see Fig. 14 and [0137]: in step 1404, using web service process to update device-container relationship data at the at least one file server device of the receiving user).
However, Barrall fails to explicitly disclose a system wherein the file system:
determines whether a second container is present that has been generated on a second server different from the first server while referring to the topology information;
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container;
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server.
In the same field of endeavor, Lakshman teaches a method in accordance with the present invention for starting a container in a file system, the file system adapted to perform a method comprising:
determining whether a second container is present that has been generated on a second server different from the first server while referring to the topology information (see at least [0106-107]: in step 416, the module determines which containers are present … and in step 424, a candidate computer node within the storage platform is selected  to hold a new replica of the lost container that respect the policies of the virtual disk that includes the lost container (i.e. referring to the topology information). For example, given the unique identifier of a lost container, the module then references metadata 862 to determine the relevant policies of that virtual disk that must be complied with … the candidate node must comply with the Replication policy and the Residence policy of virtual disk Avinash);
identifies the second container that corresponds to a server and switch, other than a combination of the first server and the first switch corresponding to the first container (see Fig. 10 step 424 and [108-109]: Lashkman suggests selecting another node based on the replication policies upon detecting a disk failure within the platform. Additionally, Lashkman further teaches in [0062] and [0108] that the replication policies may be a “rack aware” policy in which the candidate node must 
upon determining that the second container is present, stores a copy of data stored in the first container in the second container to inhibit the copy of data being generated in a container on the first server (see at least [0108-109]: Once another computer node has been selected (after reviewing any number of candidate nodes) that respects the policies of the virtual disk to which the lost container belongs, then in step 428 the lost container is copied from one of its remaining replicas onto the selected node. Lashkman further teaches in [0062] and [0108] that if the replication policy is “rack aware”, this means that more than one replica may not be stored on the same rack within a particular data center … Choosing the rack aware policy then, requires that no more than one replica of a particular virtual disk be stored on a single rack. That is, rack awareness in this scenario, as known in the art, prevent more than one replica being stored on the same rack).  
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to incorporate the teachings of Lakshman suggesting a file system adapted to store a copy of data stored in a first container in a second container detected in the system to inhibit the copy of data being generated in a container of the first server to the storage appliance system of Barrall. Incorporating rack awareness technology as suggested in Lakshman into the system of Barrall would present several advantages, namely preventing data loss against rack failure, minimize the cost of write and maximize the read speed, and facilitate faster replication operations by maximizing network bandwidth and lower latency.

the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information.
In the same field of endeavor, Breternitz teaches a computing system in accordance with the present invention, the method wherein:
the first server transmits information indicating a storage position of the environmental information on the first server to the first container before the first container refers to the environmental information (see [0091]: control server 12 sends a pointer or other identifier to each node 16 of node cluster 14 that identifies the location in memory 90 (i.e. storage position) of each of each image file 92, 94, 96, wherein each node operates a workload container module as illustrated in Fig. 2 and [017]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Breternitz suggesting transmitting, by the server, information indicating the storage position of the environmental information on the first server to the first container into the method of Barrall-Lakshman. The motivation for such combination would have been to allow for the automated selection of suitable container(s) for executing workloads based on the desired network topology, a desired network performance, and/or providing redundancy to the system.


As for claim 12, Barrall in view of Lakshman, in further view of Breternitz teaches the limitations of claim 11 as discussed above. Barrall further teaches a method wherein the startup includes transmitting positional information to the first container (see at least [0206] and [0210]: 

As for claim 13, Barrall in view of Lakshman, in further view of Breternitz teaches the limitations of claim 11 as examined above. The combination of Barall, Lakshman, and Breternitz further teaches a method wherein the related information includes identification information of the first server and identification information of the first container (Barrall - see at least [0096] and [0099]: The relationship information provided to a given storage appliance typically includes, among other things, the identifier for the virtual container and also may contain identifying information for one or more other storage appliances that link to the same virtual container). 

As for claim 14, Barrall in view of Lakshman, in further view of Breternitz teaches the limitations of claim 11 examined above. The combination of Barall, Lakshman, and Breternitz further teaches a method wherein the topology information includes information associating identification information of the first server with identification information of the first container (see [0099], Fig. 13 box 1303 and [0136]: device-container relationship).

As for claim 15, Barrall in view of Lakshman, in further view of Breternitz teaches the limitations of claim 11 examined above. Barrall further teaches a method comprising determining whether data stored in an information storage region of the first container is to be copied (see at least [0144]: When switching a container from remotely accessed to locally cached, the storage application in the storage client will interact with the storage controller in the storage appliance to copy the contents of the container to the local memory in the storage client and to establish the back-end synchronization process).

As for claim 16, Barrall in view of Lakshman, in further view of Breternitz is applied as disclosed in claim 11 examined above. Barrall further teaches a method comprising determining whether copied data is to be generated (see at least [0100]: initiating replication/synchronization of the copied data between storage appliances).

As for claim 17, Barrall in view of Lakshman, in further view of Breternitz is applied as disclosed in claim 16 examined above. Barrall further teaches a method comprising determining whether a second server is present (see at least [0100]: request from a storage appliance to initiate protocol exchange with another storage appliance; see [0135] also). 

As for claim 18, Barrall in view of Lakshman, in further view of Breternitz is applied as disclosed in claim 17 examined above. The combination of Barall, Lakshman, and Breternitz further teaches a method comprising storing the copied data in a second container generated on the second server (see at least Fig. 12 and [0135]: sending any modified files to SA1 from SA2 to update its copy of the container so that both SA1 and SA2 have the same file data in their respective copies of the container).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454